DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Office Action filed August 30, 2021 is acknowledged.
Claims 1-21 were pending. Claims 1-11, together with new claims 22-29, are being examined on the merits. Claims 12-21 are canceled.

Response to Arguments
Applicant’s arguments filed August 30, 2021 have been fully considered.
All of the previously made objections and rejections have been withdrawn in view of the 
amendments to the claims, or the cancellation of the claims subject to the objections or rejections.

Objections to the Specification – Fig. 2 views, Table 1 sequence identifiers, and abstract
	The objections to the specification are withdrawn in view of Applicant’s arguments (Remarks, p. 8).

Specification
The disclosure is objected to because of the following informality: 


Appropriate correction is required.

Claim Objections
Claims 23, 25, 27 and 29 are objected to because of the following informality: Each claim recites sequence identifiers in the format of “SEQ ID NOS: [X] and [Y]”. Each of these limitations should be corrected to “NOs:” (with a lowercase “s”).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the transcripts recited in , does not reasonably provide enablement for using other transcripts for estimating the age of the sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

In considering whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” the factors set forth in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) should be considered. These factors are:
The breadth of the claims,
The nature of the invention, 
The state of the prior art,
The level of one of ordinary skill in the art,
The level of predictability in the art, 
The amount of direction provided by the inventor,
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of these will be discussed in turn below.
Nature of the Invention and the Breadth of the Claims
	The invention of instant claims 1-4 and 6-11 is directed to a method of estimating the age of a biological fluid sample by detecting and quantifying the degradation of an RNA 
The State of the Prior Art
The prior art, which is discussed in more detail in the Non-Final Office Action mailed March 30, 2021, teaches a method for estimating the age of a biological fluid sample by detecting and quantifying 5’ and 3’ amplicons of different sizes, based on the concept that the signal from larger amplicons will disappear more rapidly than the signal from smaller amplicons (e.g., Anderson1, Multivariate Analysis for Estimating the Age of a Bloodstain, J Forensic Sci, 56(1): 186-193, 2011; p. 190, right col., para. 3). The prior art also teaches that the degradation patterns of transcripts need additional characterization, and that “[i]nvestigating whether mRNA degrades more from the 5’ end or the 3’ end, or if degradation is more likely to happen in a certain part of the sequence would also help with the accuracy of age prediction” (Sherier, Patterns of Degradation in PRM1 and SEMG1 Transcripts in Semen During 6 Months of Aging, Master of Science Thesis, Oklahoma State University, 2017).
Level of One of Ordinary Skill in the Art 
	One of ordinary skill in the art would have the knowledge equivalent to a graduate-level degree in molecular biology.
Level of Predictability and Amount of Direction Provided by Inventor
Claim 1 is directed to generating 5’ and 3’ amplicons from any RNA transcript, as are dependent claims 2-3 and 6-11, while claim 4 is limited to mRNA transcripts. The specification 
While the specification describes how to perform such methods on transcripts that degrade more rapidly from the 5’ end and that degrade in a predictable and reproducible manner, such as those described in claim 5, claims 1-4 and 6-11 are not limited to such transcripts. The specification does not describe any teaching on how to perform the recited method on transcripts that do not have these relevant degradation characteristics.
In addition, the level of predictability in the art of RNA degradation is low, as evidenced by the teachings of, e.g., Sherier, discussed above.
Existence of Working Examples
The specification provides working examples describing estimating the age of a biological fluid sample using the transcripts recited in claim 5.
Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
	Considering the disclosures in the specification as a whole, to make and use the invention of instant claims 1-4 and 6-11, one of ordinary skill in the art would have to analyze an entire range of transcripts to determine which ones have the desired degradation characteristics, and whether those characteristics varied under different, e.g., collection or storage conditions. If the teachings in the specification provide no more than a “plan” for those 
For the above reasons, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Lack of antecedent basis rejections
Claim 1 recites the limitation "wherein the portion of the 3’ end" in l. 5 of the “performing” clause.  There is insufficient antecedent basis for this limitation in the claim. Claim a portion” of the 3’ end.

Claims 2-11 and 22-29 depend directly or indirectly from claim 1, and consequently 
incorporate the lack of antecedent basis issues of claim 1.

Prior Art
Claims 1-11 and 22-29 are free of the art, but stand rejected under 35 USC § 112(a) or (b), or both. The most relevant prior art is the references cited in the Non-Final Office Action mailed March 30, 2021, and the Sherier reference, discussed above. However, none of these cited references teach or suggest, alone or in combination, at least, the combination of amplifying 5’ and 3’ portions of the same transcript to generate amplicons in the range of from about 90 bp to about 102 bp, and the particular calculations recited in claim 1.

Conclusion
Claims 1-11 and 22-29 are being examined, and are rejected. Claims 23, 25, 27 and 29 are objected to. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Anderson was cited in the PTO-892 Notice of References Cited mailed March 30, 2021.